                    Case 4:18-cr-00269-Y Document 31 Filed 03/26/19                                     Page 1 of 1 PageID 577
                                                                                                                                                    MO-l (3/07)
                                                          UNITED STATES DISTRICT COURT
                                                           NORTHERN DISTRICT OF TEXAS
                                                                Fort Worth  DIVISION

HONORABLE _ _ _T-:-:e::-r-+ry_R;-;-.---cM:-:-e_an_s_ _ _ _ _ PRESIDING           COURT REPORTER/TAPE:     Ana Warren
DEPUTY CLERK   Michelle Moon                                                     USPO    Molly Mouret - - - - - - - - - - - -
LAW CLERK                                                                        INTERPRETER
CSO:         Ted Carmean                                                                           --------------------------------

                                           CR. No. _ _ _4_:_18_-C_R_-_26_9_-Y_ _ _ _ _ DEFT. No. _(1_)_

UNITED STATES OF AMERICA                                                        §                          __C_h_r_is_to2 p_h_e_r_A_._Ea_s_o_n_________ AUSA
                                                                                §
v.                                                                              §
                                                                                §
 LAURIE ANN REESE                                                               §                            Brook Antonio, II (F)
Defendant's Name                                                                                     Counsel for Deft. Appt-(A), Retd-(R), FPD-(F)

                                                                        SENTENCING

Date Held: ---.3=-2.---6_-1_9_ __
Hearing Type: 0 Sentencing Hearing - Contested [8] Sentencing Hearing -Non-Evidentiary
Time in Court:         28 mins.
Trial Status:    -----,.0-,--c_o_m_p_l_et-ed by Jury Verdict Ocontinued from Previous Month 0 Directed Verdict 0            Evidence Entered
                       0Hung Jury 0 Jury Selection Only, continued 0            Jury Selection or Verdict Only (No Trial Before this Judge)
                       0Mistrial 0 Settled/Guilty Plea 0 None
Days in Trial:
Hearing Concluded: [8] Yes 0          No

                    [8] Sentencing held.   D
                                          Objections to PSI heard.       D
                                                                   Plea agreement accepted.              D    Plea agreement NOT accepted.
                    0 Sentencing Guidelines     D
                                              Departs Upward 0 Departs Downward

                      SENTENCING TEXT:
         0     ..      Deft. placed on: Probation for--------------------
         [8] . .       Deft. committed to custody ofthe AG/BOP to be imprisoned for a TOTAL term of __3_6_m           __
                                                                                                                       on_t_h_s________
         [8] . .       Deft. placed on: Supervised Released for --=-=c-75-coy-,.ea_r_s____________
         [8] . .       Restitution ordered in the amount of$ 992,854.02                  and/or Fine imposed in the amount of$_ _ _ _ _ _ _ __
         D ..          Count(s)                           dismissed on government's motion.
         D ..          Order dismissing original Indictment/Information to be entered upon government's written motion.
         [8] . .       $ 100.00      special assessment on Count(s)__1______.,..
                       of    r   Complaint        D   Indictment [8] Information        D     Superseding Indictment     D     Superseding Information.
D ...... .             Deft ordered to surrender to the designated institution on _______________
                                                                                                                   FILED
D ..... ..             Deft failed to appear, bench warrant to issue.
[8] ..... ..           Bond [8] continued 0     revoked                                                   March 26, 2019
[8] ...... .           Deft Advised ofliiS right to appeal.
                                                                                                        KAREN MITCHELL
D ...... .             Deft requests Clerk to enter notice of Appeal.                              CLERK, U.S. DISTRICT COURT
D ..... ..             Deft Custody/Detention continued.
[8] ..... ..                                                  Court recommends incarceration at a facility that can treat defendant's serious
                                                              medical conditions, which lnclude dlvertlCUlltls and
                                                              neuropathy.
OTHER PROCEEDINGS/INFORMATION: Victim impact statement read by Bob Goldberg of the Jewish Federation ofTarrant
 County. Defendant ordered to surrender to the designated institution by 2 p.m. on April 22, 2019.
